Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 1 of 30 PageID: 7




          EXHIBIT 1
                Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 2 of 30 PageID: 8



                     STARK & STARK
                     A Professional Corporation
                     Mailing Address: PO Box 5315, Princeton, NJ 08543
                     Office Location: 993 Lenox Drive, Lawrenceville, NJ 08648
                     609.896.9060
                     Michael G. Donahue, ❑I, Esq., Attorney ID#: 045771994
                     Attorneys for Plaintiffs

                      JOAO MATIAS and ARMANDA MATIAS, his wife,                                 SUPERIOR COURT OF NEW JERSEY
                                                                                                       UNION COUNTY
                                                                            Plaintiffs,                 LAW DIVISION

                                                     vs.                                              Docket No. UNN-L- 1388-21

                      APM TERMINALS NORTH AMERICA, INC.; APM                                                CIVIL ACTION
                      TERMINALS ELIZABETH, LLC; A.P. MOLLER-
                      MAERSK A/S; A.P. MOLLER-MAERSK INC.; MAERSK,                                            SUMMONS
                      INC.; MAERSK A/S; MAERSK AGENCY USA, INC.;
                      MAERSK SERVICES USA INC.; XYZ ENTITIES 1-10;
                      ABC CORPORATIONS 1-10; and/or JOHN DOES 1-10
                      (fictitious designations),

                                                                         Defendants.

                     From The State of New Jersey to The Defendant(s) Named Above: Maersk Agency U.S.A., Inc.

                     The plaintiff named above has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
                     attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must
                     file a written answer or motion and proof of service with the Deputy Clerk of the Superior Court in the county listed
                     above within 35 days from the date you received this summons, not counting the date you received it. (A directory
                     of the addresses of each Deputy Clerk of the Superior Court is available in the Civil Division Management Office in
                     the County listed above and online at https://www.njcouns.gov/forms/10153 deptvclerklawref.pdf.) If the complaint
                     is one in foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the
                     Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the
                     Treasurer, State of New Jersey, and a completed Case Information Statement (available from the Deputy Clerk of
                     the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your
                     answer or motion to plaintiffs attorney, whose name and address appear above, or to plaintiff, if no attorney is
                     named above. A telephone call will not protect your rights; you must file and serve a written answer or motion (with
                     fee of $175.00 and completed Case Information Statement) if you want the court to hear your defense.
                     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you
                     for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may
                     seize your money, wages, or property to pay all or part of the judgment.
                     If you cannot afford an attorney, you may call the Legal Services office in the county where you live, or the Legal
                     Services of New Jersey Statewide Hotline, at -888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney
                     and are not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer
                     Referral Services. A directory with contact information for local Legal Services Offices and Lawyer Referral
                     Services is available in the Civil Division Management Office in the county listed above and online at
                     https://www.njcourts.gov/forms/ I 0153_deptyclerklawref.pdf.


STARK & STARK
                                                                            /s/.Michelle M. Smith
 ATTORNEYS AT LAW                                                           Michelle M. Smith
                                                                            Clerk of the Superior Court
                     DATED: April 22, 2021
                     Name of Defendant to be served:        Maersk Agency U.S.A., Inc.
                     Address of Defendant to be served:     do C T CORPORATION SYSTEM
                                                            820 BEAR TAVERN ROAD
                                                            WEST TRENTON, NJ 08628
                 Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 3 of 30 PageID: 9
                                     Directory of Superior Court Deputy Clerk's Offices
                                     County Lawyer Referral and Legal Services Offices
  ATLANTIC COUNTY:                             ESSEX COUNTY:                                 MONMOUTH COUNTY:                     SUSSEX COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
  Civil Division, Direct Filing                Civil Customer Service                        Court House                          Sussex County Judicial Center
  1201 Bacharach Blvd., First Fl.              Hall of Records, Room 201                     P.O. Box 1269                        43-47 High Street
  Atlantic City, NJ 08401                      465 Dr. Martin Luther King Jr. Blvd.          Freehold, NJ 07728-1269              Newton, NJ 07860
  LAWYER REFERRAL                              Newark, NJ 07102                              LAWYER REFERRAL                      LAWYER REFERRAL
  (609) 345-3444                               LAWYER REFERRAL                               (732) 431-5544                       (973) 267-5882
  LEGAL SERVICES                               (973) 622-6204                                LEGAL SERVICES                       LEGAL SERVICES
  (609) 348-4200                               LEGAL SERVICES                                (732) 866-0020                       (973) 383-7400
                                               (973) 624-4500

  BERGEN COUNTY:                               GLOUCESTER COUNTY:                            MORRIS COUNTY:                       UNION COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court            Morris County Courthouse             Deputy Clerk of the Superior Court
  Civil Division, Room 115                     Civil Case Management Office                  Civil Division                       1st Fl., Court House
  Justice Center, 10 Main St.                  Attn: Intake                                  Washington and Court Streets         2 Broad Street
  Hackensack, NJ 07601                         First Fl., Court House                        P. O. Box 910                        Elizabeth, NJ 07207-6073
  LAWYER REFERRAL                              1 North Broad Street                          Morristown, NJ 07963-0910            LAWYER REFERRAL
  (201) 488-0044                               Woodbury, NJ 08096                            LAWYER REFERRAL                      (908) 353-4715
  LEGAL SERVICES                               LAWYER REFERRAL                               (973) 267-5882                       LEGAL SERVICES
  (201) 487-2166                               (856) 848-4589                                LEGAL SERVICES                       (908) 354-4340
                                               LEGAL SERVICES                                (973) 285-6911
                                               (856) 848-5360

  BURLINGTON COUNTY:                           HUDSON COUNTY:                                OCEAN COUNTY:                        WARREN COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
  Central Processing Office                    Superior Court, Civil Records Dept.           118 Washington Street, Room 121      Civil Division Office
  Attn: Judicial Intake                        Brennan Court House--1st Floor                P.O. Box 2191                        Court House
  First Fl., Courts Facility                   583 Newark Ave.                               Toms River, NJ 08754-2191            413 Second Street
  49 Rancocas Rd.                              Jersey City, NJ 07306                         LAWYER REFERRAL                      Belvidere, NJ 07823-1500
  Mt. Holly, NJ 08060                          LAWYER REFERRAL                               (732) 240-3666                       LAWYER REFERRAL
  LAWYER REFERRAL                              (201) 798-2727                                LEGAL SERVICES                       (908) 859-4300
  (609) 261-4862                               LEGAL SERVICES                                (732) 341-2727                       LEGAL SERVICES
  LEGAL SERVICES                               (201) 792-6363                                                                     (908) 475-2010
  (609) 261-1088

  CAMDEN COUNTY:                               HUNTERDON COUNTY:                            PASSAIC COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court
  Civil Processing Office                      Civil Division                               Civil Division
  Hall of Justice                              65 Park Avenue                               Court House
  1st FL, Suite 150                            Flemington, NJ 08822                         77 Hamilton Street
  101 South 5th Street                         LAWYER REFERRAL                              Paterson, NJ 07505
  Camden, NJ 08103                             (908) 236-6109                               LAWYER REFERRAL
  LAWYER REFERRAL                              LEGAL SERVICES                               (973) 278-9223
  (856) 482-0618                               (908) 782-7979                               LEGAL SERVICES
  LEGAL SERVICES                                                                            (973) 523-2900
  (856) 964-2010

  CAPE MAY COUNTY:                             MERCER COUNTY:                               SALEM COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court
  9 N. Main Street                             Local Filing Office, Courthouse              Attn: Civil Case Management Office
  Cape May Court House, NJ 08210               175 S. Broad Street, P.O. Box 8068           92 Market Street
  LAWYER REFERRAL                              Trenton, NJ 08650                            Salem, NJ 08079
  (609) 463-0313                               LAWYER REFERRAL                              LAWYER REFERRAL
  LEGAL SERVICES                               (609) 585-6200                               (856) 935-5629
  (609) 465-3001                               LEGAL SERVICES                               LEGAL SERVICES
                                               (609) 695-6249                               (856) 691-0494

 CUMBERLAND COUNTY:                            MIDDLESEX COUNTY:                            SOMERSET COUNTY:
 Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court
 Civil Case Management Office                  Middlesex Vicinage                           Civil Division
 60 West Broad Street                          2nd Floor - Tower                            P.O. Box 3000
 P.O. Box 10                                   56 Paterson Street, P.O. Box 2633            40 North Bridge Street
 Bridgeton, NJ 08302                           New Brunswick, NJ 08903-2633                 Somerville, N.J. 08876
 LAWYER REFERRAL                               LAWYER REFERRAL                              LAWYER REFERRAL
 (856) 696-5550                                (732) 828-0053                               (908) 685-2323
 LEGAL SERVICES                                LEGAL SERVICES                               LEGAL SERVICES
 (856) 691-0494                                (732) 249-7600                               (908) 231-0840




Directory of Superior Court Deputy Clerk's Offices / County Lawyer Referral and Legal Services
Revised 08/21/2013, CN: 10153
               Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 4 of 30 PageID: 10




                     STARK & STARK, A Professional Corporation
                     Mailing Address: PO Box 5315, Princeton, NJ 08543
                     Office Location: 993 Lenox Drive, Lawrenceville, NJ 08648
                     (609) 896-9060
                     Michael G. Donahue, III, Esq.
                     Attorney ID#: 04577-1994
                     Attorneys for Plaintiffs
                     Joao Matias and Armanda Matias

                     JOAO MATIAS and ARMANDA                           SUPERIOR COURT OF NEW JERSEY
                     MATIAS, his wife,                                  UNION COUNTY LAW DIVISION

                                                        Plaintiff,               Docket No. UNN-L-

                                           vs.                                     CIVIL ACTION

                     APM TERMINALS NORTH AMERICA,                      COMPLAINT AND JURY DEMAND
                     INC.; APM TERMINALS ELIZABETH,
                     LLC; A.P. MOLLER-MAERSK A/S; A.P.                    DEMAND FOR ANSWERS TO
                     MOLLER-MAERSK INC.; MAERSK,                             INTERROGATORIES
                     INC.; MAERSK A/S; MAERSK AGENCY
                     USA, INC.; MAERSK SERVICES USA
                     INC.; XYZ ENTITIES 1-10; ABC
                     CORPORATIONS 1-10; and/or JOHN
                     DOES 1-10 (fictitious designations),

                                                     Defendants.


                             Plaintiffs, JOAO MATIAS and ARMANDA MATIAS, residing in the City of New

STARK & STARK
 ATTORNEYS AT LAW
                     Bedford, County of Bristol, and State of Massachusetts, by way of Complaint, say:




                    4828-3494-7558, v. 1
               Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 5 of 30 PageID: 11




                                                                FIRST COUNT

                         1. Plaintiff, JOAO MATIAS, was severely and permanently injured while lawfully on the

                     premises known as the APM TERMINAL, located at 5080 McLester Street, in the City of

                     Elizabeth, County of Union, and State of New Jersey.

                         2. Defendant, APM TERMINALS NORTH AMERICA, INC., is a business entity

                     incorporated in the State of Delaware with offices and a place of business in New Jersey. At all

                     relevant times, Defendant, APM TERMINALS NORTH AMERICA, INC., engaged in business

                     within the State of New Jersey, on a regular, systematic, continuous, and substantial basis.

                         3. Defendant, APM TERMINALS NORTH AMERICA, INC., owned, leased, possessed,

                     operated, serviced, inspected, maintained, repaired, or controlled the APM TERMINAL, located

                     at 5080 McLester Street, in the City of Elizabeth, County of Union, and State of New Jersey.

                         4. Defendant, "APM TERMINALS ELIZABETH, LLC, is a business entity incorporated in

                     the State of Delaware with offices and a principle place of business in New Jersey. At all

                     relevant times, Defendant, APM TERMINALS ELIZABETH, LLC, engaged in business within

                     the State of New Jersey, on a regular, systematic, continuous, and substantial basis.

                         5. Defendant, APM TERMINALS ELIZABETH, LLC, owned, leased, possessed, operated,

                    serviced, inspected, maintained, repaired, or controlled the APM TERMINAL, located at 5080

                    McLester Street, in the City of Elizabeth, County of Union, and State of New Jersey.

                        6. Defendant, A.P. MOLLER - MAERSK A/S, is a business entity organized and existing

                    under the laws of Denmark with an office and place of business located at Esplanaden 50

                    Copenhagen DK-1098. At all relevant times, Defendant, A.P. MOLLER - MAERSK A/S,
STARK & STARK
 ATTORYETS AT LAW
                    engaged in business within the State of New Jersey, on a regular, systematic, continuous, and

                    substantial basis.




                                                                     2

                    4828-3494-7558, v. 1
               Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 6 of 30 PageID: 12




                         7. Defendant, A.P. MOLLER - MAERSK A/S, owned, leased, possessed, operated,

                     serviced, inspected, maintained, repaired, or controlled the APM TERMINAL, located at 5080

                     McLester Street, in the City of Elizabeth, County of Union, and State of New Jersey.

                         8. Defendant, A.P. MOLLER-MAERSK INC., is a business entity incorporated in the State

                     of Delaware with offices and a principle place of business at 180 Park Avenue, in the Borough of

                     Florham Park, County of Morris, and State of New Jersey. At all relevant times, Defendant, A.P.

                     MOLLER-MAERSK INC., engaged in business within the State of New Jersey, on a regular,

                     systematic, continuous, and substantial basis.

                         9. Defendant, A.P. MOLLER-MAERSK INC., owned, leased, possessed, operated,

                     serviced, inspected, maintained, repaired, or controlled the APM TERMINAL, located at 5080

                     McLester Street, in the City of Elizabeth, County of Union, and State of New Jersey.

                         10. Defendant, MAERSK, INC., is a business entity incorporated in the State of New York

                     with offices a principle place of business at 180 Park Avenue, in the Borough of Florham Park,

                     County of Morris, and State of New Jersey. At all relevant times, Defendant, MAERSK, INC.,

                     engaged in business within the State of New Jersey, on a regular, systematic, continuous, and

                     substantial basis.

                         11. Defendant, MAERSK, INC. owned, leased, possessed, operated, serviced, inspected,

                     maintained, repaired, or controlled the APM TERMINAL, located at 5080 McLester Street, in

                     the City of Elizabeth, County of Union, and State of New Jersey.

                        12. Defendant, MAERSK A/S (also known as MAERSK LINE A/S), is a corporation

                     organized and existing under the laws of Denmark with an office and place of business located in
STARK & STARK
 ATTORNEYS AT LAW
                     Copenhagen, Denmark.-At all relevant times, Defendant, MAERSK A/S, engaged in business

                     within the State of New Jersey, on a regular, systematic, continuous, and substantial basis.




                                                                      3

                    4828-3494-7558, v. 1
               Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 7 of 30 PageID: 13




                         13. Defendant, MAERSK A/S, owned, leased, possessed, operated, serviced, inspected,

                     maintained, repaired, or controlled the APM TERMINAL, located at 5080 McLester Street, in

                     the City of Elizabeth, County of Union, and State of New Jersey.

                         14. Defendant, MAERSK AGENCY USA, INC., is a business entity incorporated in the

                     State of Delaware, serving as an agent for MAERSK A/S (also known as MAERSK LINE A/S)

                     in the United States, with offices and a principle place of business at 180 Park Avenue, in the

                     Borough of Florham Park, County of Morris, and State of New Jersey. At all relevant times,

                     Defendant, MAERSK AGENCY USA, INC., engaged in business within the State of New

                     Jersey, on a regular, systematic, continuous, and substantial basis.

                         15. Defendant, MAERSK AGENCY USA, INC., owned, leased, possessed, operated,

                     serviced, inspected, maintained, repaired, or controlled the APM TERMINAL, located at 5080

                     McLester Street, in the City of Elizabeth, County of Union, and State of New Jersey.

                         16. Defendant, MAERSK SERVICES USA INC., is a business entity incorporated in the

                     State of Delaware with offices and a principle place of business at 180 Park Avenue, in the

                     Borough of Florham Park, County of Morris, and State of New Jersey. At all relevant times,

                     Defendant, MAERSK SERVICES USA INC., engaged in business within the State of New

                     Jersey, on a regular, systematic, continuous, and substantial basis.

                         17. Defendant, MAERSK SERVICES USA INC., owned, leased, possessed, operated,

                    serviced, inspected, maintained, repaired, or controlled the APM TERMINAL, located at 5080

                    McLester Street, in the City of Elizabeth, County of Union, and State of New Jersey.

                        18. At present, the identities of Defendants, XYZ ENTITIES 1-10, ABC CORPORATIONS
STARK & STARK
 AITORNEYS AT LAW
                    1-10, and JOHN DOES 1-10, are unknown. As such, XYZ ENTITIES 1-10, ABC

                    CORPORATIONS 1-10, and JOHN DOES 1-10, are fictitious designations, representing one or




                                                                      4

                    4828-3494-7558, v. 1
               Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 8 of 30 PageID: 14




                     more individual(s), sole proprietorship(s), association(s), limited partnership(s), general

                     partnership(s), limited liability company(ies) and/or corporation(s), which in any way owned,

                     leased, possessed, operated, serviced, inspected, maintained, repaired, and/or controlled any part

                     of the premises known as APM TERMINAL located at 5080 McLester Street, in the City of

                     Elizabeth, County of Union, and State of New Jersey.

                         19. On July 5, 2019, Plaintiff, JOAO MATIAS, was a business invitee and lawfully on the

                     premises known as the APM TERMINAL, located at 5080 McLester Street, in the City of

                     Elizabeth, County of Union, and State of New Jersey to perform his job duties, functions, and

                     responsibilities as a truck driver.

                         20. At the same time and place, Plaintiff, JOAO MATIAS, exited his truck as required by the

                     procedures, policies, directions, instructions or conditions present at the ATM Terminal.

                         21. At the same time and place, Plaintiff, JOAO MATIAS, was exposed to a dangerous

                     condition including broken pavement, damaged pavement, uneven pavement, disrupted

                     pavement, or other unreasonable condition.

                         22. At the same time and place, Plaintiff, JOAO MATIAS, was caused to fall due to a

                     dangerous condition including broken pavement, damaged pavement, uneven pavement,

                     disrupted pavement, or other unreasonable condition resulting in injury to Plaintiff, JOAO

                     MATIAS.

                        23. Defendants, APM TERMINALS NORTH AMERICA, INC.; APM TERMINALS

                     ELIZABETH, LLC; A.P. MOLLER-MAERSK                     A/S; A.P. MOLLER-MAERSK              INC.;

                     MAERSK, INC.; MAERSK A/S; MAERSK AGENCY USA, INC.; MAERSK SERVICES USA
STARK & STARK
 ATTORNEYS AT LAW
                     INC.; XYZ ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or JOHN DOES 1-10 (fictitious




                    4828-3494-7558, V. 1
                Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 9 of 30 PageID: 15




                      designations), their agents, servants and employees, caused the aforesaid occurrence by negligent

                      acts and omissions including, but not limited to, the following:

                                    a. allowing a dangerous condition including broken pavement, damaged pavement,

                                        uneven pavement, disrupted pavement, or other unreasonable conditions to exist

                                        despite actual notice;

                                    b. allowing a dangerous condition including broken pavement, damaged pavement,

                                        uneven pavement, disrupted pavement, or other unreasonable conditions to exist

                                        despite constructive notice;

                                   c. creating a dangerous condition including broken pavement, damaged pavement,

                                        uneven pavement, disrupted pavement, or other unreasonable conditions;

                                   d. failing to warn against the existence of a dangerous conditions including broken

                                        pavement, damaged pavement, uneven pavement, disrupted pavement, or other

                                        unreasonable conditions despite actual or constructive notice;

                                   e. failing to operate the APM Terminal in a reasonably safe manner;

                                   f.   failing to provide reasonable procedures, policies, directions, instructions or

                                        conditions to protect drivers using the APM Terminal;

                                   g. failing to enforce reasonable procedures, policies, directions, instructions or

                                        conditions to protect drivers using the APM Terminal;

                                   h. failing to provide direction or instruction to drivers, including the Plaintiff, as to

                                        the appropriate container pick-up/drop off locations;

                                   i.   failing to properly staff the APM Terminal with an employee or employees to
STARK & STARK
 AlT0FLVEYS AT LAW
                                        direct drivers, including the Plaintiff, to the appropriate locations to park their

                                        trucks;




                                                                         6

                     4828-3494-7558, v. 1
              Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 10 of 30 PageID: 16




                                  J•   requiring drivers, including the Plaintiff, to leave their vehicles to determine to

                                       obtain necessary information to perform their assigned task;

                                   k. absent, unsafe, unreasonable, or improper inspection of the APM Terminal

                                       including the pavement and other structures;

                                  1.   absent, unsafe, unreasonable, or improper maintenance of the APM Terminal

                                       including the pavement and other structures;

                                   m. absent, unsafe, unreasonable, or improper repair of the APM Terminal including

                                       the pavement and other structures;

                                  n. failing to train and/or instruct its employees to inspect, repair, and maintain the

                                       APM Terminal including the pavement and other structures;

                                  o. permitting any other dangerous conditions to exist which were a cause of

                                       Plaintiff's injuries despite actual or constructive notice;

                                  p. failing to reasonably maintain the premises;

                                  q. failing to make proper and timely inspections of the APM Terminal including the

                                       pavement and other structures;

                                  r. failing to provide safe walking conditions and safe passageway for persons

                                       allowed on and invited to use the APM Terminal including the pavement and

                                       other structures; or

                                  s. otherwise in failing to exercise due care under the circumstances.

                        24. As a result of the negligence of Defendants, APM TERMINALS NORTH AMERICA,

                    INC.; APM TERMINALS ELIZABETH, LLC; A.P. MOLLER-MAERSK A/S; A.P. MOLLER-
STARK & STARK
 ATTORNEYS AT LAW
                    MAERSK INC.; MAERSK, INC.; MAERSK A/S; MAERSK AGENCY USA, INC.; MAERSK

                    SERVICES USA INC.; XYZ ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or JOHN




                                                                         7

                    4828-3494-7558, v. 1
              Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 11 of 30 PageID: 17




                     DOES 1-10 (fictitious designations), their agents, servants and employees, and their disregard for

                     the safety of others, Plaintiff, JOAO MATIAS, was caused to suffer severe bodily injuries, some

                    of which are permanent in nature, has been caused and will be caused to expend large sums of

                     money for medical treatment necessary to effect a cure for his injuries, has been caused and will

                     in the future be caused great pain and suffering, has been caused and will in the future be caused

                    to be unable to pursue his usual activities, and has been and will in the future be caused to lose

                    large sums of money due to his inability to pursue his usual occupation.

                              WHEREFORE, Plaintiff, JOAO MATIAS, demands Judgment against the Defendants,

                    APM TERMINALS NORTH AMERICA, INC.; APM TERMINALS ELIZABETH, LLC; A.P.

                    MOLLER-MAERSK A/S; A.P. MOLLER-MAERSK INC.; MAERSK, INC.; MAERSK A/S;

                    MAERSK AGENCY USA, INC.; MAERSK SERVICES USA INC.; XYZ ENTITIES 1-10;

                    ABC CORPORATIONS 1-10; and/or JOHN DOES 1-10 (fictitious designations), individually,

                    jointly, severally, or in the alternative, as follows:

                             a.        For compensatory damages, general and special, in any specific amount as the

                                       Court and Jury may deem just and proper;

                             b.        For interest;

                             c.        For costs of suit;

                             d.        For attorneys' fees; and

                             e.        For such further relief as the Court may deem just and proper.

                                                              SECOND COUNT

                        25. Plaintiff, ARMANDA MATIAS, is the wife of Plaintiff, JOAO MATIAS.
STARK & STARK
 ATTORNEYS AT LAW
                        26. Plaintiff, ARMANDA MATIAS, repeats all the allegations set forth in the First Count of

                    this Complaint and makes them apart hereof.




                                                                        8

                    4828-3494-7558, v. 1
              Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 12 of 30 PageID: 18




                         27. As a result of the negligence of defendants, Defendants, APM TERMINALS NORTH

                     AMERICA, INC.; APM TERMINALS ELIZABETH, LLC; A.P. MOLLER-MAERSK A/S;

                     A.P. MOLLER-MAERSK INC.; MAERSK, INC.; MAERSK A/S; MAERSK AGENCY USA,

                    INC.; MAERSK SERVICES USA INC.; XYZ ENTITIES 1-10; ABC CORPORATIONS 1-10;

                    and/or JOHN DOES 1-10 (fictitious designations), and their disregard for the safety of others,

                    Plaintiff, ARMANDA MATIAS, has been caused and will be caused loss services of her dear

                    husband, and has been caused, and will be caused to suffer loss of consortium.

                              WHEREFORE, plaintiff, ARMANDA MATIAS, demands Judgment against the

                    Defendants, APM TERMINALS NORTH AMERICA, INC.; APM TERMINALS ELIZABETH,

                    LLC; A.P. MOLLER-MAERSK A/S; A.P. MOLLER-MAERSK INC.; MAERSK, INC.;

                    MAERSK A/S; MAERSK AGENCY USA, INC.; MAERSK SERVICES USA INC.; XYZ

                    ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or JOHN DOES 1-10 (fictitious

                    designations), individually, jointly, severally, or in the alternative, as follows:

                             a.        For compensatory damages, general and special, in any specific amount as the

                                       Court and Jury may deem just and proper;

                             b.        For interest;

                             c.        For costs of suit;

                             d.        For attorneys' fees; and

                             e.        For such further relief as the Court may deem just and proper.

                                                                    STARK & STARK
                                                                    A Professional Corporation
                                                                    Attorneys for Plaintiff
STARK & STARK
 ATTORNEYS AT LAW


                                                                    By:     Is Michael G. Donahue
                                                                            MICHAEL G. DONAHUE




                                                                        9

                    4828-3494-7558, v. 1
              Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 13 of 30 PageID: 19




                                                             JURY DEMAND

                              Plaintiffs, JOAO MATIAS and ARMANDA MATIAS, hereby demand a trial by jury as

                    to all issues.

                                             CERTIFICATION OF OTHER ACTIONS/PARTIES

                              Pursuant to the provisions of Rule 4:5-1, the undersigned attorney certifies that this

                    matter is the subject of a worker's compensation action pending in the Commonwealth of

                    Massachusetts. All known necessary parties have been joined in this action.

                                           CERTIFICATION OF COMPLIANCE WITH R.1:38-7(c)(1)

                             Pursuant to R. 1:38-7(b), all confidential identifiers of the parties to this action have or

                    will be redacted from all documents or pleadings submitted to the court.

                                                   DESIGNATION OF TRIAL COUNSEL

                             Pursuant to the provisions of R. 4:25-4 the Court is advised that MICHAEL G.

                    DONAHUE is hereby designated as trial counsel.

                                                                   STARK & STARK
                                                                   A Professional Corporation
                                                                   Attorneys for Plaintiff


                                                                   By:    /s Michael G. Donahue
                                                                          MICHAEL G. DONAHUE


                                            DEMAND FOR ANSWERS TO INTERROGATORIES
                                               & SUPPLEMENTAL INTERROGATORIES

                             Plaintiff, JOAO MATIAS and ARMANDA MATIAS, demand that Defendants APM

                    TERMINALS NORTH AMERICA, INC.; APM TERMINALS ELIZABETH, LLC; A.P.
STARK & STARK
 ATTORNEYS AT LAW
                    MOLLER-MAERSK A/S; A.P. MOLLER-MAERSK INC.; MAERSK, INC.; MAERSK A/S;




                                                                     10

                    4828-3494-7558, V. 1
              Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 14 of 30 PageID: 20




                     MAERSK AGENCY USA, INC.; and MAERSK SERVICES USA INC., provide answers to

                     interrogatories as follows:

                              FORM C and FORM C(2) UNIFORM INTERROGATORIES, us set forth in

                    Appendix 11 of the New Jersey Court Rules effective September 1, 2016.

                              SUPPLEMENTAL INTERROGATORIES #1-10.

                                                               STARK & STARK
                                                               A Professional Corporation
                                                               Attorneys for Plaintiff


                                                               By:     /s Michael G. Donahue
                                                                       MICHAEL G. DONAHUE

                    Dated: April 21, 2021




STARK & STARK
 ATTORNEYS AT LAW




                                                                  I

                    4828-3494-7558, v. 1
       UNN-L-001388-21 04/26/2021 10:10:33 AM Pg 1 of 4 Trans ID: LCV20211052228
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 15 of 30 PageID: 21




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                      Case No.: UNN-L-1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Alicia Lynch, being duly sworn, state:

 I, Alicia Lynch, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on Maersk Agency U.S.A., Inc. in Mercer County, NJ on April 23,
 2021 at 2:49 pm at 820 Bear Tavern Rd, West Trenton, NJ 08628 by leaving the following
 documents with Breon Thompson who as Intake specialist at CT Corporation System is authorized
 by appointment or by law to receive service of process for Maersk Agency U.S.A., Inc..

 Summons of Maesk Agency U.S. A., Inc.
 Complaint

 Additional Description:
 I was able to serve Breon Thompson the intake specialist at CT Corp, the registered agent for Maersk
 Agency USA Inc, on Friday afternoon at 2:45 p.m. April 23rd 2021.

 Black or African American Male, est. age 30, glasses: Y, Black hair, 140 lbs to 160 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.27840536,-74.82810828
 Photograph: See Exhibit 1
      UNN-L-001388-21 04/26/2021 10:10:33 AM Pg 2 of 4 Trans ID: LCV20211052228
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 16 of 30 PageID: 22



 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
 CORRECT.



 Executed in   Bucks County , PA on
                                          Signature
  4/23/2021 .                             Alicia Lynch
                                          (267) 912-9470
        UNN-L-001388-21 05/04/2021 8:55:47 AM Pg 1 of 3 Trans ID: LCV20211122683
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 17 of 30 PageID: 23




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on A.P. Moller - Maersk A/S in Mercer County, NJ on April 28,
 2021 at 1:41 pm at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving the
 following documents with Scott kuntz who as Intake specialist at CT Corporation System is
 authorized by appointment or by law to receive service of process for A.P. Moller - Maersk A/S.

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784648703,-74.8286653034
 Photograph: See Exhibit 1


 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
       UNN-L-001388-21 05/04/2021 8:55:47 AM Pg 2 of 3 Trans ID: LCV20211122683
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 18 of 30 PageID: 24



 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
        UNN-L-001388-21 05/04/2021 8:52:21 AM Pg 1 of 3 Trans ID: LCV20211122644
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 19 of 30 PageID: 25




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on A.P. Moller - Maersk Inc. in Mercer County, NJ on April 28,
 2021 at 1:42 pm at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving the
 following documents with Scott Kuntz who as Intake specialist at CT Corporation System is
 authorized by appointment or by law to receive service of process for A.P. Moller - Maersk Inc..

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784651036,-74.8286277693
 Photograph: See Exhibit 1


 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
       UNN-L-001388-21 05/04/2021 8:52:21 AM Pg 2 of 3 Trans ID: LCV20211122644
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 20 of 30 PageID: 26



 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
        UNN-L-001388-21 05/04/2021 8:49:06 AM Pg 1 of 3 Trans ID: LCV20211122611
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 21 of 30 PageID: 27




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on APM Terminals Elizabeth, LLC in Mercer County, NJ on April
 28, 2021 at 1:40 pm at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving the
 following documents with Scott Kuntz who as Intake specialist at CT Corporation System is
 authorized by appointment or by law to receive service of process for APM Terminals Elizabeth,
 LLC.

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784690225,-74.8286651293
 Photograph: See Exhibit 1
       UNN-L-001388-21 05/04/2021 8:49:06 AM Pg 2 of 3 Trans ID: LCV20211122611
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 22 of 30 PageID: 28



 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
        UNN-L-001388-21 05/04/2021 8:45:53 AM Pg 1 of 3 Trans ID: LCV20211122589
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 23 of 30 PageID: 29




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on APM Terminals North America, Inc. in Mercer County, NJ on
 April 28, 2021 at 1:38 pm at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving
 the following documents with Scott Kuntz who as Intake specialist at CT Corporation System is
 authorized by appointment or by law to receive service of process for APM Terminals North
 America, Inc..

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784655886,-74.8286476227
 Photograph: See Exhibit 1
       UNN-L-001388-21 05/04/2021 8:45:53 AM Pg 2 of 3 Trans ID: LCV20211122589
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 24 of 30 PageID: 30



 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
        UNN-L-001388-21 05/04/2021 9:05:45 AM Pg 1 of 3 Trans ID: LCV20211122775
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 25 of 30 PageID: 31




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on Maersk A/S in Mercer County, NJ on April 28, 2021 at 1:45 pm
 at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving the following documents
 with Scott Kuntz who as Intake specialist at CT Corporation System is authorized by appointment or
 by law to receive service of process for Maersk A/S.

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784699854,-74.8286638928
 Photograph: See Exhibit 1


 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
       UNN-L-001388-21 05/04/2021 9:05:45 AM Pg 2 of 3 Trans ID: LCV20211122775
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 26 of 30 PageID: 32



 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
        UNN-L-001388-21 05/04/2021 8:59:01 AM Pg 1 of 3 Trans ID: LCV20211122711
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 27 of 30 PageID: 33




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on Maersk, Inc. in Mercer County, NJ on April 28, 2021 at 1:44
 pm at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving the following
 documents with Scott Kuntz who as Intake specialist at CT Corporation System is authorized by
 appointment or by law to receive service of process for Maersk, Inc..

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784540298,-74.8286833677
 Photograph: See Exhibit 1


 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
       UNN-L-001388-21 05/04/2021 8:59:01 AM Pg 2 of 3 Trans ID: LCV20211122711
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 28 of 30 PageID: 34



 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
        UNN-L-001388-21 05/04/2021 9:02:02 AM Pg 1 of 3 Trans ID: LCV20211122751
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 29 of 30 PageID: 35




                               SUPERIOR COURT OF NEW JERSEY
                                UNION COUNTY - LAW DIVISION

 JOAO MATIAS and ARMANDA MATIAS, his wife,
      Plaintiff(s) / Petitioner(s)

 v.

 APM TERMINALS NORTH AMERICA, INC.; APM
 TERMINALS ELIZABETH, LLC; A.P. MOLLER-                                     Case No.: UNN-L- 1388-21
 MAERSK A/S; A.P. MOLLER-MAERSK INC.;
 MAERSK, INC.; MAERSK A/S; MAERSK AGENCY
 USA, INC.; MAERSK SERVICES USA INC.; XYZ
 ENTITIES 1-10; ABC CORPORATIONS 1-10; and/or
 JOHN DOES 1-10 (fictitious designations),
      Defendant(s) / Respondent(s)

                                     AFFIDAVIT OF SERVICE


 I, Jason Rienzo, being duly sworn, state:

 I, Jason Rienzo, declare under penalty of perjury that the following is true and correct: At the time of
 service, I was a competent adult not having a direct interest in the litigation.

 I served the following documents on Maersk Services USA Inc. in Mercer County, NJ on April 28,
 2021 at 1:46 pm at 820 BEAR TAVERN ROAD, WEST TRENTON, NJ 08628 by leaving the
 following documents with Scott kuntz who as Intake specialist at CT Corporation System is
 authorized by appointment or by law to receive service of process for Maersk Services USA Inc..

 Summons
 Complaint

 Additional Description:
 Served on registered agent as directed

 White Male, est. age 30, glasses: Y, Brown hair, 180 lbs to 200 lbs, 5' 6" to 5' 9".
 Geolocation of Serve: http://maps.google.com/maps?q=40.2784694479,-74.8286464508
 Photograph: See Exhibit 1


 I DECLARE UNDER PENALTY OF PERJURY THAT THE FACTS HEREIN ARE TRUE AND
       UNN-L-001388-21 05/04/2021 9:02:02 AM Pg 2 of 3 Trans ID: LCV20211122751
Case 2:21-cv-11177-CCC-JSA Document 1-1 Filed 05/13/21 Page 30 of 30 PageID: 36



 CORRECT.



 Executed in   Union County , NJ   on
                                           Signature
  5/3/2021 .                               Jason Rienzo
                                           (848) 459-2182
